Citation Nr: 1230037	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  96-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for the service-connected right great toe injury residuals, currently rated as noncompensable prior to January 12, 2012.

2. Entitlement to an increased rating for the service-connected right bunion, currently rated as noncompensable prior to January 12, 2012. 

3. Entitlement to an increased rating for the service-connected right bunion with right great toe injury residuals, currently rated as 10 percent disabling beginning on and after January 12, 2012.

4. Entitlement to an effective date earlier than January 12, 2012 for the grant of a 10 percent rating for the service-connected right foot bunion with right great toe injury residuals.

5. Propriety of reduction in compensation payments due to felony incarceration in excess of 60 days. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable rating for residuals of a right great toe injury; a January 2006 rating decision which granted service connection for a right foot bunion and assigned a 0 percent initial rating; a February 2012 rating decision which combined these two service-connected foot disabilities and assigned a 10 percent rating, effective January 12, 2012; and, a January 2012 rating action which reduced the Veteran's combined compensation payments to 10 percent due to felony incarceration in excess of 60 days. 

The Veteran testified at a Travel Board hearing in September 2007 before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record and has been associated with the claims file. 

In June 2008, August 2009, February 2010, and August 2011, the Board remanded the Veteran's right bunion with right foot injury residuals claim for additional development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was incarcerated for a felony from February [redacted], 2011 to July [redacted], 2011. This resulted in an overpayment of $ 6,545.00. While the Veteran has requested a waiver of this overpayment due to financial hardship, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran's claim of entitlement to a total disability rating based on individual unemployability was granted by the RO in a June 2010 rating decision. The Veteran initiated an appeal of the assigned effective date and a statement of the case was issued in October 2011. The Veteran did not, however, file a timely VA Form 9 or its equivalent. See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). This issue is therefore not in appellate status and is not before the Board.


FINDINGS OF FACT

1. Beginning on August 6, 1996, the Veteran's right bunion with right great toe injury residuals has been productive of a mild to moderate disability with complaints of pain tenderness, weakness, stiffness, occasional swelling, easy fatigability, a lack of endurance, and a clinically identified decrease in range of motion.  

2. The Veteran submitted a claim seeking an increased rating for the service-connected right great toe injury residuals on August 25, 1995. 

3. The earliest date as of which it is factually ascertainable that an increase in the Veteran's right great toe injury residuals occurred is August 6, 1996, the date of a private treatment record which reported that the Veteran had a decreased range of motion in his toe. 

4. At the time of his confinement for a felony in November 2010, the Veteran had been awarded disability compensation in excess of 20 percent due to a service-connected disability. 

5. The Veteran was incarcerated for a felony from February [redacted], 2011 to July [redacted], 2011. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 10 percent rating, but no higher, for service-connected right bunion with right great toe injury residuals has been met effective on August 6, 1996. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a including Diagnostic Codes 5281, 5284 (2011).

2. The criteria for an effective date earlier than August 6, 1996 for the assignment of a 10 percent disability rating for the service-connected right bunion with right great toe injury residuals had not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.71a including Diagnostic Code 5284 (2011).

3.The RO properly reduced the level of disability compensation to the 10 percent rate since April [redacted], 2011 due to a period of incarceration. 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As alluded to in the Introduction, the Veteran was originally granted separate noncompensable ratings for his service-connected right bunion and right great toe injury residuals. In a February 2012 rating decision, the RO combined these two issues and assigned a 10 percent rating effective January 12, 2012. The February 2012 rating decision reveals that the two issues were combined in order to comply with 38 C.F.R. § 4.14.

As will be discussed below, the Board presently finds that to separately rate the Veteran's right great toe injury residuals and right bunion would violate VA's anti-pyramiding regulations. Further, while a disability rating in excess of 10 percent for the Veteran's right toe disabilities is not warranted, the Board is assigning an effective date of August 6, 1996 for the assignment of the current 10 percent rating. The Veteran's appeal as to the propriety of reduction in compensation payments due to felony incarceration in excess of 60 days is being denied as a matter of law. 

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

With respect to the Veteran's increased rating claim for residuals of a right great toe injury, VA issued a VCAA notice letter to the Veteran in June 2002. This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

In June 2006, the RO sent the Veteran a letter which informed him of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

As the VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini. However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

With respect to the Veteran's increased rating claim for a right foot bunion, in January 2006, the RO granted service connection for a right foot bunion and assigned a noncompensable rating. The Veteran's claim for a higher evaluation is a downstream issue which was initiated by the notice of disagreement. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what 'evidence [is] necessary to establish a more favorable decision with respect to downstream elements....' Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Therefore, there is no duty to provide additional notice for this issue.

With respect to the earlier effective date claim, the Veteran was informed of the evidence needed to obtain an earlier effective date in the above-mentioned June 2006 letter. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. 

The VCAA does not apply to the Veteran's appeal of the reduction in compensation payments due to felony incarceration in excess of 60 days because the issue may be decided entirely as a matter of interpretation and application of relevant statutory or regulatory provisions, without the need for further factual development. See Smith v. Gober, 14 Vet.App. 227, 231-32 (2000) (consideration of the VCAA duty to notify and assist is unnecessary when claim may be resolved entirely as a matter of statutory interpretation); see also Wensch v. Principi, 15 Vet.App. 362, 368 (2001). This claim may be resolved based on the pertinent law, since there is essentially no material factual dispute. See 38 U.S.C.A. § 5103A; Valiao v. Principi, 17 Vet.App. 229, 232 (2003). In any event, the Veteran has had the opportunity to provide further pertinent evidence and information on the claim in response to the March 2012 statement of the case. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, internet articles discussing foot disorders, photos of the Veteran's feet, the September 2007 hearing transcript, and multiple VA examination reports. 

As noted in the Introduction, the Veteran's claim was remanded by the Board in June 2008, August 2009, February 2010, and August 2011. 

In June 2008, the Board remanded the Veteran's claim, in pertinent part, to determine if he had received any VA or non-VA medical treatment that is not evidenced in the claims folder, obtain any relevant records from the Social Security Administration, and schedule him for an additional VA examination. 

Following the Board's remand, the RO in West Virginia sent the Veteran a letter in July 2008 which requested that he identify or submit any additional relevant treatment records. No such records were identified. In September 2008, the Social Security Administration indicted that there are no medical records on file for the Veteran and that he is not entitled to disability benefits. The Veteran was afforded a VA foot examination in February 2009. 

In the August 2009 remand, the Board instructed the RO/AMC to obtain the Veteran's treatment records from the VA Medical Center (VAMC) in San Antonio Texas. The record reflects that these records were obtained and associated with the claims file in March 2010. 

The Board's February 2010 remand requested that the Veteran identify all VA and non-VA health care providers who have treated him for a right foot disability. Any identified records, to include his ongoing fee-basis treatment at Scott & White, were to be obtained. The Veteran was also to be scheduled for a VA examination to determine the extent of his right great toe and right bunion disabilities. 

In a March 2010 letter, the RO in West Virginia requested the Veteran submit, or authorize VA to obtain, any relevant treatment records for each health care provider to treat his right great toe disability. While the Veteran did not identify any additional records, his treatment records from Scott & White were associated with his claims file. The record also reflects that the Veteran was scheduled for two examinations to determine the extent of his right great toe and right bunion disabilities, but that he failed to report for these examinations. 

In the August 2011 remand, the Board noted that the Veteran had indicated that he had not received proper notice of his scheduled VA examinations and remanded the case in order to schedule him for an appropriate examination. The record indicates that the Veteran was afforded a VA examination in January 2012. 

Based on the above, the record indicates that the Board's remand instructions have been substantially complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Veteran was provided with VA examinations in September 1996, June 1998, February 2002, May 2004, November 2005, February 2009, February 2010, and January 2012. The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008). 

While the record does not reflect that the September 1996, February 2002 or February 2010 VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in his claims file.  

The Board therefore concludes that the examinations are adequate for rating purposes. See 38 C.F.R. § 4.2 (2011). 

The record indicates that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He exercised the option of a personal hearing and was afforded one in September 2007 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. 

Increased Rating Claims

The Veteran seeks an increased rating for the service-connected right bunion and right great toe injury residuals. As noted, staged ratings are currently in effect with a noncompensable (zero percent) rating assigned prior to January 12, 2012 and a 10 percent rating in effect thereafter. Because the record indicates that the Veteran has a moderate foot injury residual, a 10 percent rating will be assigned. 

As noted, prior to January 12, 2012, the Veteran's right bunion and right great toe injury residuals were separately service-connected and assigned a noncompensable disability. Upon review, the record indicates that the symptomatology of these two disabilities overlap and separate disability ratings would not be warranted. 38 C.F.R. § 4.14 (2011). 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or 'pyramiding' of ratings, are to be avoided. 38 C.F.R. § 4.14. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus. Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling. Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling. 38 C.F.R. § 4.71a. This is the maximum disability rating available for hallux valgus.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, moderate residuals of 'other' foot injuries warrant a 10 percent rating. A 20 percent rating requires moderately severe residuals. A 30 percent rating requires severe residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Where the Rating Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31. 

Here, the Veteran's service treatment records document that he was diagnosed with a "large" bunion on his right great toe in May 1986. An X-ray study revealed a fracture of the interphalangeal great toe with a bone spur. The Veteran was placed on a limited profile for 30 days, instructed to avoid trauma, wear comfortable shoes, and take Motrin three times a day. 

Following his separation from service, in a November 1986 VA examination, the Veteran was diagnosed with residuals of an injury to the right great toe. A physical examination revealed "bony swelling of the interphalangeal joint" with limited motion and no tenderness. Service connection for residuals of a right great toe injury was granted by the RO in a January 1987 rating decision. 

In an August 1995 statement, the Veteran requested an "upgrade" of his claim based on his "worsening condition" which included pain in his extremities. 

A private treatment record from August 1996 noted that the Veteran had "limited toe movement." 

In a September 1996 VA examination, the Veteran complained of pain in his right toe which will bother him more "with increased activity, or if he is barefoot, or if he happens to catch it on something." A physical examination revealed that his right toe has a limited range of motion. The Veteran's posture was normal and he was able to rise on his toes. He was diagnosed with a limitation of motion in his toe and bilateral hallux valgus. 

Upon examination in June 1998, the Veteran's right great toe was slightly tender to flexion but he maintained a full range of motion. There was no functional limitation on standing or walking, or evidence of callous or unusual shoe wear pattern. The Veteran had loose foam insoles in his shoes which he described as his shoe inserts.

The Veteran was afforded a VA examination in February 2002 where he reported experiencing episodic pain in his right great toe since his in-service injury. He also complained of pain, weakness, stiffness, occasional swelling, easy fatigability, and a lack of endurance. The examiner documented that the Veteran did not complain of pain while resting, but that he will experience pain in his toe after standing for an extended period or walking more than a few hundred yards. The Veteran also reported that he will have flare-ups that are related to his activity and the weather. While the Veteran did not require corrective shoes or adaptive devices he reported that he "is very careful to buy loose fitting shoes." 

A physical examination conducted during the February 2002 VA examination revealed that the Veteran maintained a "full range of motion, actively, passively and against resistance, however[,] in bearing weight, . . . the [Veteran] show[ed] a good deal of tenderness to the lateral toes." His joint motion was described as "tender at the limits of range of motion, particularly in weight bearing, particularly in extension." The examiner stated that the chief feature of the Veteran's toe disability was the "easy fatigue and weakness of the great toe." There were no functional limitations on standing or walking and his gait was normal. There were also no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing. The Veteran's posture on standing, squatting, supination, pronation, and rising on toes and heels was within normal limits but resulted in pain. An X-ray study revealed "mild to moderate hallux valgus of the great toe" bilaterally. 

In a March 2002 VA treatment record, the Veteran complained of fungus on toenails of both feet. While he was observed to have a left foot bunion, the treatment record did not report any complaints or symptomatology attributable to his right bunion or right great toe injury residuals. 

During a May 2004 VA examination, the Veteran complained of "intermittent pain and tenderness in the right great toe and adjoining metatarsal ray when walking about a lot, or if he steps awkwardly." He stated that he did not experience swelling, heat or dysfunction, and was not on any medication. It was noted that the Veteran did not require corrective shoes, shoe inserts or braces. 

A physical examination conducted during the May 2004 VA examination revealed that the Veteran maintained full extension and flexion of his toes without experiencing any pain. Repetitive motion testing did not result in any additional limitation of motion. However, "palpation of the toe and the first metatarsal revealed some minor tenderness, without redness, heat, swelling or deformity." The Veteran's posture and gait were both normal. The examiner diagnosed the Veteran with "minimal residuals of [a] right great toe injury." 

A VA podiatry treatment note from September 2005 documented that the Veteran did not experience any pain or restrictions in motion of his tarsal joints, however, he was observed to have a right bunion which was painful. 

During a November 2005 VA examination, the Veteran complained of pain in both feet which increased with prolonged standing and walking. A physical examination revealed that the Veteran's feet were symmetrical with mild hallux valgus. There was no evidence of swelling or inflammation, instability, locking, loss of mobility or function. He was able to rise on his heels and toes, walk and stand without any evidence of discomfort. There was also no evidence of pain during range of motion testing. He was diagnosed with bilateral bunions.

A July 2007 VA outpatient treatment record noted that the Veteran maintained full range of motion in his right ankle and toes. 

During the September 2007 hearing, the Veteran testified that he experiences "pain, swelling, difficulty walking, difficulty wearing normal shoes, [and] difficulty standing" due to his service-connected right toe and bunion. 

The Veteran was afforded an additional VA examination in February 2009. At this time he complained of pain in his bunions while walking. He stated that he is able to walk for about two blocks before having to rest. He was using shoe inserts. 

The physical examination conducted during the February 2009 VA examination revealed that the Veteran did not experience pain during normal range of motion of his toes. He was observed to walk with a "good speed and no severe foot pain expression." The Veteran's hallux valgus was measured at a 20 degree angle, however, the Veteran demonstrated full range of motion in his toe and repetitive testing did not decrease his range of motion or functioning. The examiner noted that the Veteran's foot disabilities did not interfere with his daily activities except for "interfering with length of ambulation." 

An X-ray study from December 2009 revealed "small bunions of the first and fifth metatarsal heads." The Veteran was diagnosed with "small bunions without acute findings." 

During a February 2010 general VA examination, the Veteran complained that he experiences pain in his feet after prolonged standing and walking. He reported using shoe inserts and rest as need with the occasional use of Tylenol. The Veteran also stated that he was awaiting surgery to correct his bunion. A physical examination revealed bilateral hallux valgus deformity with 30 degrees angulation at the first metatarsalphalangal joint. He was able to rise on his heels and toes and demonstrated full range of motion with no evidence of discomfort, loss of mobility, function or instability. Palpation of the great toe revealed tenderness. 

The Veteran was afforded an additional VA examination in January 2012. After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner noted that the Veteran had a "valgus angulation of the right MP joint of approximately 30 degrees. There is a small to moderate size bunion on MP lateral joint area." X-ray studies revealed "early joint space narrowing at [the] right MP joint." While the Veteran reported that he used a cane for ambulation, the examiner noted that he walked without a limp and did not use his cane for support when leaving the examination. It was also noted that the Veteran had not undergone surgery for his right bunion. 

Following the January 2012 VA examination, the RO assigned a 10 percent rating for the Veteran's right foot bunion with right great toe injury based on Diagnostic Code 5284. Specifically, as the January 2012 VA examiner stated that the Veteran's bunion resulted in mild to moderate symptoms, and is primarily manifested by complaints of pain and tenderness on palpation, an evaluation of 10 percent was warranted based on a moderate impairment. 

With respect to a disability rating in excess of 20 percent, the record does not indicate that the Veteran experiences a moderately-severe foot injury. As described above, his foot disability has been described as mild to moderate and is manifested primarily by pain and tenderness. While a limited range of motion in his toe has been demonstrated, the Veteran has been able to rise on his toes and has maintained a normal gait. The record indicates that his primary functional impairment is a limitation in the distance he can walk due to pain.
 
A review of the record reveals that the Veteran's right bunion has been described as moderate prior to the January 2012 examination. See the February 2002 VA examination report. Moreover, the Veteran has consistently complained of pain in his toe that limits his ability to ambulate over distance or stand for extended periods of time. A 10 percent rating is therefore warranted prior to January 12, 2012. 

The Veteran's August 1995 statement describing pain in his extremities was accepted as a claim seeking an increased rating for his service-connected right great toe disability. However, the Veteran did not describe his symptomatology attributable to his right great toe disability other than the existence of pain in his in his extremities (which had been identified in the November 1986 VA examination report.) Therefore, the earliest factually ascertainable date of an increase in the Veteran's right great toe disability is the August 6, 1996 private treatment record which states that he has a limited range of motion in his toes. 

Thus, on this record, the Board finds that the service-connected right bunion with right great toe injury residuals should be rated as 10 percent disabling under Diagnostic Code 5284 beginning on August 6, 1996. A moderate foot disability, or a severe hallux valgus, equivalent to amputation of the great toe, has not been demonstrated prior to this date.

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right bunion with right great toe injury residuals. The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Earlier Effective Date

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2011). The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a). This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2011). The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits. 38 C.F.R. § 3.157(b)(2) (2011). Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought. 38 C.F.R. § 3.157(b)(1) (2011).   

In a January 1987 rating decision, the Veteran was granted service connection for residuals of a right great toe injury. A 10 percent disability rating was assigned for this disability, effective August 9, 1986. The Veteran indicated his disagreement with this decision in April 1987 and a statement of the case was issued in May 1987. The Veteran did not, however, perfect his appeal with the timely submission of a VA form 9 or its equivalent and the decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(2011).  

On August 25, 1996, the Veteran submitted a statement seeking to "upgrade" his service-connected disabilities and referenced pain in his extremities. The RO interpreted this as an increased rating claim for the service-connected right great toe injury residuals. 

In determining an appropriate effective date for an increased rating, the Board must first identify the date of filing of the increased rating claim. The Board then determines when it was "factually ascertainable" that an increase in disability occurred. Such date may be before or after the date the claim was filed, but may be no more than one year prior to the date of claim. See 38 C.F.R. § 3.400(o) (2011).

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims, formal and informal, for benefits. In particular, VA is required to identify and act on informal claims for benefits. See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

As noted, the Veteran did not perfect his appeal of the January 1987 rating decision and it became final. A review of the record reveals that there was no communication from the Veteran or a representative of the Veteran to VA which can be interpreted as a new claim for an increased rating for a toe disability after the January 1986 rating decision, and prior to the August 1995 claim for an increased rating. Accordingly, the Board concludes that the date of receipt of the Veteran's claim for an increased rating for his service-connected right great toe injury residuals is August 25, 1995.

With respect to the matter of whether an increase in the Veteran's service-connected toe disability was factually ascertainable, the Board has considered the evidence from one year prior to the date of claim, however, as discussed above, the first evidence that the Veteran's right great toe disability had increased in severity comes from the August 6, 1996 private treatment record which documented a limited range of motion in the Veteran's toe. 

As this is the date that entitlement to a rating of 10 percent is first shown in this case, an earlier effective date is not assignable under the applicable regulations referable to claims for increase. 

Therefore, based on a review of the evidence of record, the Board concludes that the claim for an effective date for the assignment of a 10 percent rating for the service-connected right great toe disability is August 6, 1996. The Veteran's earlier effective date claim must therefore be denied. 

Reduction in Compensation Benefits

Applicable law and regulations indicate that an individual in receipt of VA compensation benefits who is incarcerated in a Federal, State or local correctional facility in excess of 60 days for conviction of a felony will not be paid benefits in excess of an amount specified. See 38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(a). 

The amount payable during a period of incarceration, where involving a Veteran with a service-connected disability evaluation of 20 percent or more is the rate of compensation payable under 38 U.S.C.A. § 1114(a), or in other words, that which generally corresponds to a 10 percent rating. The amount payable where involving a Veteran with a service-connected disability evaluation of less than 20 percent is one-half the rate of compensation payable under 38 U.S.C. 1114(a).38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(d).

In January 2012, the RO determined that payment of the Veteran's compensation benefits met the criteria for reduction in benefits under 38 C.F.R. § 3.665, as he had been incarcerated in a state correctional institution for a felony for more than 60 days. The claims folder contains VA and Social Security Administration (SSA) records match which confirmed these factual circumstances along with records from the Texas Department of Criminal Justice. 

The record indicates that the Veteran was arrested for a felony on November [redacted], 2010. He was placed in community supervision in an Intermediate Sanction Facility on February [redacted], 2011 and released on July [redacted], 2011. The Veteran has not disputed that April [redacted], 2011 was the 61st day of his incarceration. 

The Veteran has been previously awarded compensation benefits in excess of the 20 percent level. As a result, the RO properly took action to reduce the level of monthly compensation payments to the 10 percent rate effective April [redacted], 2011, in accordance with the pertinent legal provisions. 

Based on the above, the RO determination to reduce the Veteran's disability compensation effective from April [redacted], 2011 was proper, and took into consideration the applicable procedures for the payment of VA compensation benefits. Accordingly, the claim on appeal must be denied. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law).


ORDER

An increased rating of 10 percent from August 6, 1996, is granted for the service-connected right bunion with right great toe injury residuals, subject to the regulations controlling disbursement of VA monetary benefits.  

An effective date earlier than August 6, 1996, for the assignment of a 10 percent rating for right bunion with right great toe injury residuals is denied.

The reduction of disability compensation due to incarceration was proper.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


